Citation Nr: 0704505	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-09 150	)	DATE
	)
MERGED APPEAL	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 
1995, for the award of service connection for major recurrent 
depression.  

2.  Whether a November 22, 1971 rating decision is final, to 
include on the basis of clear and unmistakable error (CUE) in 
that decision.  



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
January 1971.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO rating decision 
that assigned a 70 percent evaluation for the service-
connected recurrent major depression, effective on April 28, 
1995.  

The Board issued a decision in April 2004 that denied an 
effective date earlier than April 28, 1995, for the service-
connected recurrent major depression.  The veteran thereupon 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

In May 2004, after the Board's decision cited above, the 
veteran filed a new claim challenging the finality of the 
RO's rating decision in November 1971 that originally denied 
service connection for a nervous condition; the RO denied the 
claim in December 2004.  The veteran appealed to the Board, 
and both issues on appeal were merged.  

In September 2006 the Court issued an order that vacated the 
Board's decision and remanded the case back to the Board for 
actions in compliance with the Court's order.  

For the reasons expressed hereinbelow, the matters on appeal 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  



REMAND

The veteran asserts that he is entitled to an earlier 
effective date of January 8, 1971, for service connection for 
recurrent major depression, for two reasons.  

First, the veteran asserts that the November 1971 rating 
decision, which denied service connection for a nervous 
condition, was not "final" due to procedural errors.  
Specifically, he contends that he was not properly notified 
of the denial, and that the November 1971 rating decision 
failed to adjudicate implicit claims for chronic anxiety 
disorder and depressive neurosis.  

Second, the veteran contends that the November 1971 rating 
decision contained clear and unmistakable error (CUE) for 
reasons cited in his VA Form 9 dated in April 2003; i.e., 
alleged disregard of medical diagnosis in the service medical 
records, alleged disregard of pertinent additional medical 
evidence, alleged disregard of aggravation of preexisting 
medical condition, and alleged likelihood that service 
connection could be established based on evidence available 
at the time of the original claim.  

The Court's order in September 2006 noted that neither the RO 
nor the Board had addressed the veteran's contention of CUE, 
and remanded the case back to the Board for appropriate 
consideration of that question, as well as a more thorough 
discussion of the veteran's assertion of procedural defects 
in the November 1971 rating decision.  

Where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  Henderson v. West, 12 Vet. App. 
11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In this case, the Board finds that the veteran's assertions 
in the two questions posed by the Court are overlapping and 
interrelated.  They are accordingly inextricably intertwined.  

In the interest of economy, the Board will defer appellate 
review of the question of the finality of the November 1971 
rating decision until after the RO has adjudicated the 
question of whether that rating decision contained CUE.  

Accordingly, the case is REMANDED to the originating agency 
for the following action:

1.  The RO should adjudicate the question 
of whether the November 1971 rating 
decision contained CUE under the laws and 
regulations in effect at that time, and 
issue a rating decision appropriate to 
its conclusions.  

In its decision, the RO must address each 
specific theory of CUE advanced by the 
veteran.  See Andre v. West, 14 Vet. App. 
7, 10 (2000) (holding that each specific 
theory underlying an attack on a final 
decision necessarily constitutes a 
separate claim).  

2.  Following the RO's determination of 
whether the November 1971 rating decision 
contained CUE, the RO should readjudicate 
the issue of entitlement to an earlier 
effective date for the award of service 
connection for recurrent major 
depression.  

3.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


